PER CURIAM.
In order to more efficiently provide for the filing of all matters in the courts of the State of Florida, it is necessary to promulgate certain rules with regard to the electronic filing of papers in the office of the clerk of court. The appended transition rule applies to all courts within the State Courts System and is hereby adopted effective immediately.
It is so ordered.
CARLTON, C. J„ and ROBERTS, ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.
*282TRANSITION RULE 13. ELECTRONIC FILING OF MATTERS IN ALL PROCEEDINGS WITHIN THE STATE COURTS SYSTEM.
Any document may be filed with any county court, circuit court, district court of appeal or with the Supreme Court by means of an electronic copying device. The place of filing shall be deemed to be the place where the transmission is received. The document made at the receiving station shall be deemed the original filing and shall be so marked. The receiving party shall sign the document as having been received and filed by him. The original document shall thereafter be transmitted to the appropriate court. The sending party, if an official of the Florida State Courts System, shall collect from the party wishing to file electronically two dollars for the first page of any transmission and one dollar for each page of each filing thereafter, plus any long distance telephone charges. These monies shall be posted to the Judicial Administrative Commission or to the agency specified by law on a monthly basis to help defray the cost of renting or purchasing the transmission equipment. Any official of the Florida State Courts System who believes there is justification in his office for use of such transmitting equipment shall submit a letter of justification through the clerk and the Chief Judges of the appropriate court with which he is primarily dealing to the Supreme Court which shall approve or disapprove such use. Upon designation by the appropriate clerk of court and approval of the Supreme Court such official may accept documents for electronic transmission and filing.
During a test period from May 1 to August 1 the following areas are hereby approved by the Supreme Court for designation by the appropriate clerk’s offices for electronic receipt and transmission of filings; all clerk’s offices in Monroe, Bre-vard and Seminole Counties; all sheriff’s, public defender’s and state attorney’s offices in those counties; all clerk’s offices in Dade County and the office of the clerk of the Florida Supreme Court.
This rule is not intended to preclude the transmission by privately leased electronic devices to approved offices.